ASSET PURCHASE AND INTELLECTUAL
 
PROPERTY ASSIGNMENT AGREEMENT
 
This Asset Purchase and Assignment Agreement (this “Agreement”) dated as of July
10, 2009 (the “Effective Date”) is by and between MyoCardioCare, Inc., a
Delaware corporation (“MCC”), and Biophan Technologies, Inc., a Nevada
corporation (“BIOPHAN”).  MCC and BIOPHAN are individually a “Party”, and
together are the “Parties,” to this Agreement.
 
WHEREAS, MCC has determined that it is in its business interest to acquire
certain Assets and Intellectual Property of BIOPHAN and BIOPHAN has determined
it is in its business interest to sell such Assets and Intellectual Property to
MCC.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.           DEFINITIONS.  As used herein, the following terms will have the
following meanings:
 
“Action” means any Claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, patent interference, opposition, Third Party requested patent
re-examination, notice or proceeding, in each case, to, from, by or before any
Governmental Authority.
 
“Affiliate” of a specified person (natural or juridical) means a person that now
or hereafter directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified.  “Control” shall mean ownership of more than 50% of the shares of
stock entitled to vote for the election of directors in the case of a
corporation, and more than 50% of the voting power in the case of a business
entity other than a corporation.
 
“Ancillary Agreements” means any agreements, certificates, instruments and
documents executed and delivered pursuant to any of Sections 3.3 of this
Agreement.
 
“Assigned Assets” means the Tangible Assets, Tangible Materials, Books and
Records, and Assigned Intellectual Property Rights.
 
“Assigned Intellectual Property Rights” means all Intellectual Property of
BIOPHAN  as of the Closing date  which are necessary to practice the Technology,
including, but not limited to, the Assigned Patent Rights.
 
“Assigned Patent Rights” means (a) the Patent Rights related to the patents set
forth on Schedule 1 hereto; and (b) all counterpart Patent Rights of any of the
Patent Rights in subpart (a).
 
“BIOPHAN” is defined in the Preamble to this Agreement.
 
“BIOPHAN Disclosure Schedule” is defined in the Preamble to Article 4 of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
"BIOPHAN Field" means any technology related to the direct mechanical
ventricular actuation technology for mechanical support of the heart.
 
“Books and Records” means all records and lists of BIOPHAN related solely to the
Assigned Assets including: all analysis reports, marketing reports and creative
material pertaining to the Assigned Assets, all records relating to past or
present customers, suppliers or personnel of BIOPHAN (including potential
customers lists, mailing address lists, e-mail address lists, recipient lists,
correspondence with potential customers, supply lists and records of purchases
from and correspondence with suppliers and any other written or electronic
identifiable data relating to past or present customers or suppliers of BIOPHAN
with regard to the Assigned Assets which has been created by BIOPHAN or its
representatives, agents or employees), all records relating to all product,
business and marketing plans of BIOPHAN as they related to the Technology.
 
“Business Day” means any weekday other than a weekday on which banks located in
Rochester, New York are authorized or required to be closed.
 
“Claim” means any assertion of right whatsoever (including those arising from
debts, bonds, promises, damages, equitable claims and judgments), whether
liquidated or unliquidated, known or unknown, fixed or contingent, direct or
indirect, or imputed.
 
“Closing” is defined in Section 3.3 (Closing Time and Place).
 
“Code” is defined in Section 3.1 (Payments).
 
“Confidential Information” means (i) the non-public information in this
Agreement, and the Ancillary Agreements; (ii) the details of the discussions and
drafts leading up to the execution of this Agreement or the Ancillary
Agreements; and (iii) any information or compilation of information of one of
the Parties hereto (the “Disclosing Party”) which becomes known to another Party
(the “Receiving Party”) that is not generally known to the public, including
trade secrets, whether disclosed before or after the date of this Agreement,
excluding information which:
 
(a)           was already in the possession of the Receiving Party prior to the
Receiving Party’s receipt from the Disclosing Party (provided that the Receiving
Party is able to provide the Disclosing Party with reasonable documentary proof
thereof and, if received from a third party, that such information was acquired
without breach of a confidentiality or non-disclosure obligation related to such
information);
 
(b)           is or becomes a matter of public knowledge through no act of the
Receiving Party or its Affiliates or Representatives in violation of this
Agreement;
 
(c)           is disclosed to the Receiving Party or its Affiliates on a
nonconfidential basis by a Third Party who lawfully obtained such information
and is under no obligation to maintain the confidentiality of such information;
or
 
(d)           has been independently developed by the Receiving Party without
breach of this Agreement or use of any Confidential Information of the
Disclosing Party (provided that the Receiving Party is able to provide the
Disclosing Party with reasonable documentary proof thereof).

 
 

--------------------------------------------------------------------------------

 

Information meeting the above definition shall be treated as Confidential
Information regardless of its source, and all information identified as being
“confidential” or “trade secret” or labeled with words of similar import shall
be presumed to be Confidential Information.  Confidential Information includes
information being held in confidence by a Disclosing Party for the benefit of a
third party.
 
“Consents” is defined in Section 4.3 (Consents).
 
“Contractual Obligation” means, with respect to any Person, any legal, valid and
binding contract, agreement, deed, note, debenture, warrant, option, mortgage,
lease, license, commitment, promise, undertaking, arrangement or understanding,
whether written or oral, or other document or instrument to which or by which
such Person is a party or otherwise subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound, in
each case as amended or otherwise modified and in effect.
 
“Disclosing Party” is defined in “Confidential Information.”
 
“Dispute” means any dispute, controversy, Action, or other issue relating to or
arising under or in connection with this Agreement or any of the Ancillary
Agreements, their subject matter, or their formation, interpretation,
performance or breach, including fraud in the inducement and the validity, scope
and enforceability of the Agreement.
 
“Effective Date” is defined in the Preamble.
 
“Encumbrance” means any interest relating to or arising out any lien, license,
covenant not to sue, option, pledge, security interest, mortgage, right of first
offer or first refusal, buy/sell agreement and any other restriction or covenant
with respect to, or condition governing the use, construction, transfer, receipt
of income or exercise of any other attribute of legal or equitable ownership.
 
“Exploit” means make, have made, use, import, export, offer to sell, sell or
otherwise dispose of.  “Exploited,” “Exploitation” and other variants or
variations of the word “Exploit” shall have correlative meanings.

“Field” means use of Technology in or for any product or application.
 
“Filings” is defined in Section 4.3 (Consents).
 
 “Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
governmental organization or authority or any governmental authority, agency or
commission in each case entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power, any
court or tribunal (or any department, bureau or division thereof), or any
arbitrator or arbitral body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority, but excluding any action or inaction in the course of the ex parte
preparation or prosecution of any Patent Right and any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award of general
applicability.
 
 
 

--------------------------------------------------------------------------------

 
 
“Indemnified Party” means a Person to whom indemnification is provided under
this Agreement.
 
“Indemnifying Party” means a Person providing indemnification under this
Agreement.
 
“Intellectual Property” means all forms of intellectual property in any
jurisdiction and under any law, whether now or hereafter existing, including (a)
inventions, discoveries, patent applications, patents (including letters patent,
industrial designs, and inventor’s certificates), design registrations,
invention disclosures, and applications to register industrial designs, and any
and all rights to any of the foregoing anywhere in the world, including any
provisionals, substitutions, extensions, supplementary patent certificates,
reissues, re-exams, renewals, divisions, continuations, continuations in part,
continued prosecution applications, and other similar filings or notices
provided for under the laws of the United States or of any other country; and
(b) trade secrets and other confidential or non-public technical information,
including ideas, formulas, compositions, inventor’s notes, discoveries,
improvements, concepts, know-how, manufacturing and development information,
data resulting or derived from research activities, Inventions, invention
disclosures, unpatented blue prints, drawings, specifications designs, plans,
proposals and technical data.
 
“Invention” means any invention, discovery, know-how, trade secret, data,
information, technology, process or concept, whether or not patented or
patentable, and whether or not memorialized in writing.
 
 
 “Instruments of Assignment” means those documents and instruments necessary for
Biophan to effect the sale, conveyance, assignment, transfer and delivery of the
Acquired Assets to MCC or its designees, including assignment and assumption
agreements, bills of sale and other documents of assignment and transfer, all in
form and substance reasonably satisfactory to MCC, each in recordable form to
the extent necessary to duly assign such rights to MCC.
 
“Legal Requirement” means any United States federal, state or local or foreign
law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Governmental Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.
 
“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether strict, absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, whether
incurred or consequential, whether due or to become due and whether or not
required under U.S. generally accepted accounting principles to be accrued on
the financial statements of such Person.
 
“Losses” means all Actions, Claims, Liabilities, damages, judgments, amounts
paid in settlement, assessments, Taxes, losses, fines, penalties, expenses,
costs and fees (including reasonable attorneys’ fees), and amounts, costs and
reasonable attorneys’ fees associated with seeking indemnification hereunder.
 
“MCC” is defined in the Preamble.
 

--------------------------------------------------------------------------------


 
 “Notices” is defined in Section 4.3 (Consents).
 
“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement, trust agreement and instrument and other similar documents adopted or
filed in connection with the creation, formation or organization of such Person
and (b) all by laws, voting, agreements and similar documents, instruments or
agreements relating to the organization or governance of such Person, in each
case as amended or supplemented.
 
“Party” and “Parties” are defined in the Preamble.
 
“Patent Rights” means (i) any and all U.S. and foreign:  (a) patents (including
utility and design patents); (b) patent applications (including utility and
design patent applications), including all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon; and (c) patents-of-addition, reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms, including supplementary protection certificates or the
equivalent thereof, (d) patent rights obtained from Third Parties through an
interference proceeding based upon any patent or application in (a)-(c),and (ii)
any other form of government-issued right substantially equivalent to any of the
foregoing now or hereafter recognized including, for example, statutory
invention disclosures or the like.

“Payment” is defined in Section 3.1 (Payments).
 
 “Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, Governmental Authority or other entity of any kind.
 
 “Receiving Party” is defined in “Confidential Information.”
 
“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, partner, trustee or other representative
of such Person, including legal counsel, accountants and financial advisors.
 
“Tangible Assets” means the assets set forth on Schedule 2.
 
“Tangible Materials” means documents, files (including electronic files),
diagrams, drawings, plans, specifications, designs, schematics, records,
reports, lab or research notebooks, drawings, flow charts, specifications,
written descriptions, invention disclosures, source code, data, photographs of
three-dimensional prototypes and models, or other written, graphic or tangible
materials or embodiments (other than three-dimensional prototypes and models)
relating to the Assigned Patents, and all correspondence and files relating to
the prosecution of the Assigned Patents, in each case, within the possession,
custody or control of BIOPHAN or its Affiliates.
 
“Tax” or “Taxes” means any and all federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, capital stock, franchise, profits,
withholding, social security (or similar, including FICA), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
of any kind, including any interest, penalty or addition thereto, whether
disputed or not.
 
 
 

--------------------------------------------------------------------------------

 
 
“Technology” means any technology related to the direct mechanical ventricular
actuation technology for mechanical support of the heart.
 
“Third Party” means any Person other than the Parties and their Affiliates.
 
“Third Party Claim” means any Claim by a Third Party with respect to any matter
that may give rise to a Claim for indemnification under this Agreement.
 
2.
ASSIGNMENT, LICENSES AND COVENANTS NOT TO SUE.

 
2.1           Assigned Assets.  Effective as of the Closing, subject to the
terms of this Agreement, BIOPHAN hereby sells, conveys, assigns and transfers to
MCC all its interests in and to the Assigned Assets, together with the right to
sue and collect for past infringement.  MCC accepts the Assigned Assets,
provided, that MCC does not assume any liabilities or obligations of BIOPHAN
related to the Assigned Assets except as set forth in this Agreement.
 
3.
PAYMENTS; CLOSING.

 
3.1           Payments.  MCC shall pay the following to BIOPHAN in exchange for
the rights granted hereunder:
 
(a)           In exchange for the Assigned Assets MCC shall pay BIOPHAN as
follows (the “ Cash Consideration”):
 
(i) at the Closing, MCC shall pay BIOPHAN One Hundred Thousand Dollars
($100,000) (the “Closing Payment”);
 
(ii) on the date that is the earlier of either (y) twelve (12) months  from the
date from Closing or (z) upon MCC’s closing of a financing that is in the
aggregated in amount equal to or greater than $3 million, MCC shall pay BIOPHAN
One Hundred Fifty Thousand Dollars ($150,000).
 
(b)           BIOPHAN shall be issued 3,000,000 shares of MCC common stock with
a par value of $.001, which is equal to a 20% equity position in MCC.


(c)           BIOPHAN and MCC shall also enter into a Stock Holder Rights
agreement whereby BIOPHAN shall have certain rights relating to participation in
future financing and sale of its shares in an initial public offering.


 
3.2           Method of Payment.  Payments of the Cash Consideration shall be
made by wire transfer to an account designated by BIOPHAN.  The amounts payable
hereunder shall be paid in United States dollars.
 
3.3           Closing Time and Place.  The Closing of the purchase and sale of
the Assigned Assets and the transactions contemplated by the Ancillary
Agreements (the “Closing”) shall take place within three (3) Business Days after
all of the conditions to closing set forth in this Section 3.3 shall have been
satisfied or waived by MCC in writing.  At the Closing, MCC shall make the
Closing Payment.  Notwithstanding anything to the contrary herein, MCC’s
obligation to proceed to the Closing shall be conditioned on the following:
 

--------------------------------------------------------------------------------


 
(a)           All permissions, releases, Consents or approvals, governmental or
otherwise, necessary on the part of BIOPHAN to consummate the transactions
contemplated this Agreement shall have been obtained;
 
 (b)           There shall not have been issued and be in effect any order,
decree or judgment of or in any court or tribunal of competent jurisdiction
which makes the consummation of the transactions contemplated hereby illegal;
 
 (c)           BIOPHAN has agreed provide advisory and consulting services to
MCC related to the Technology. These advisory and consulting services shall be
at no cost to MCC for a period of thirty (30) Business Days following Closing;
 
(d)           MCC shall have received from BIOPHAN such Instruments of
Assignment and other instruments sufficient to convey, transfer and assign to
MCC all right, title and interest in the Assigned Assets, free and clear of all
Encumbrances, all in form and substance reasonably satisfactory to MCC and its
counsel;
 
3.4           Termination of Closing. The respective obligations of the Parties
to consummate the Closing may be terminated and abandoned at any time at or
before the Closing only as follows:
 
(a)           By and at the option of MCC if the Closing shall not have occurred
within 30 days from the date hereof; provided that MCC shall not have breached
in any material respect its obligations under this Agreement in any manner that
shall have been the proximate cause of, or resulted in, the failure to
consummate the Closing.
 
(b)           By and at the option of BIOPHAN if the Closing shall not have
occurred within 30 days from the date hereof; provided that BIOPHAN shall not
have breached in any material respect its obligations under this Agreement in
any manner that shall have been the proximate cause of, or resulted in, the
failure to consummate the Closing.
 
(c)           At any time, without liability of any party to the others, upon
the mutual written consent of BIOPHAN and MCC.
 
4.
BIOPHAN’S REPRESENTATIONS AND WARRANTIES.

 
BIOPHAN represents and warrants to MCC that the statements contained in this
Section 4 are true, correct and complete as of the date hereof and as of the
Closing, except as set forth in the BIOPHAN’s disclosure schedule accompanying
this Agreement (the “BIOPHAN Disclosure Schedule”).  The BIOPHAN Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Section 4.
 

--------------------------------------------------------------------------------


 
4.1             Authorization.  BIOPHAN is a Nevada company duly organized,
validly existing and in good standing under the laws of the State of
Nevada.  BIOPHAN has the full corporate power and authority to execute and
deliver this Agreement and each Ancillary Agreement to which it is a party and
to perform its respective obligations under this Agreement and under each such
Ancillary Agreement.  All corporate actions or proceedings to be taken by or on
the part of BIOPHAN to authorize and permit the execution and delivery by
BIOPHAN of this Agreement and each of the Ancillary Agreements to which it is a
party and to perform its respective obligations under this Agreement and under
such Ancillary Agreements have been duly taken.  This Agreement has been duly
executed and delivered by BIOPHAN and constitutes the legal, valid and binding
obligation of BIOPHAN, enforceable in accordance with its terms and conditions
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application affecting the rights and remedies of creditors and
to general principles of equity.  Each of the Ancillary Agreements to which
BIOPHAN is a party will be, as of the Closing, duly executed and delivered by
BIOPHAN and will constitute, as of the Closing, the legal, valid and binding
obligation of BIOPHAN, enforceable in accordance with its terms and conditions
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application affecting the rights and remedies of creditors and
to general principles of equity.

4.2           Noncontravention.  Neither the execution and delivery of this
Agreement and the Ancillary Agreements nor the consummation of the transactions
contemplated hereby and thereby by BIOPHAN will (i) conflict with or result in a
breach of or default under the Organizational Documents of BIOPHAN, (ii) violate
any material Legal Requirement to which any of BIOPHAN or its Affiliates or any
of their assets or property is subject, (iii) conflict with or result in a
breach of, default under, right to accelerate payment under or obligation to
make any payment pursuant to or loss of material rights under, or modify or
terminate any material Contractual Obligation by which BIOPHAN or its Affiliates
or any of their assets or property is bound or subject, (iv) result in the
creation or imposition of any Encumbrance upon or forfeiture of any of the
Assigned Patent Rights, or (v) result in the creation of any Claim that could
result in the creation or imposition of any Encumbrance upon or forfeiture of
any of the Assigned Patent Rights.
 
4.3           Consents.  No approval, authorization, permit, license, waiver or
consent is required from any Third Party (including any Governmental Authority)
(collectively, the “Consents”) and no filing or notice is required to be made
with or given to any Third Party (including any Governmental Authority)
(respectively, the “Filings” and the “Notices”) for BIOPHAN and its Affiliates
to accomplish the transactions contemplated by this Agreement and the Ancillary
Agreements.
 
4.4           Litigation. There is no Action pending or, to the Knowledge of
BIOPHAN, threatened against or involving any of BIOPHAN or its Affiliates that
could adversely affect (i) the Assigned Intellectual Property Rights or (ii) the
ability of BIOPHAN or its Affiliates to consummate the Closing or perform any
obligations under this Agreement or the Ancillary Agreements.  For purposes of
this Section 4.4, threatened Actions shall include requests for interference,
Third Party requests for re-examination and requests for oppositions.
 
4.5           Title.  BIOPHAN owns, and as of the Closing shall own, all rights,
title and interests in and to the Assigned Assets and has the full right and
power to assign good title to the Assigned Assets, in each case free and clear
of all Encumbrances and all Claims.  There is no agreement granting rights under
the Assigned Assets or imposing obligations with respect to the Assigned Assets.
 
 
 

--------------------------------------------------------------------------------

 

4.6           Intellectual Property.
 
(a)           Completeness.  The Assigned Intellectual Property Rights listed on
Schedule 1 include all Patent Rights in which BIOPHAN or any of its Affiliates
has any right, title or interest in the Technology, including without limitation
any rights under licenses.  BIOPHAN has provided MCC with correct and complete
copies of all such Patent Rights.
 
(b)           Representations Regarding Intellectual Property.   With respect to
each patent and patent application included within the Assigned Intellectual
Property Rights:
 
(i)           each issued, unexpired patent: (a) is, to the knowledge of
BIOPHAN, valid and enforceable;  and (b) has been properly obtained in
accordance with all applicable rules and regulations governing the prosecution
of applications for such patent, and BIOPHAN and its Affiliates and their
Representatives have not engaged in any fraud or other misconduct with regard to
the prosecution or procurement of such patent;
 
(ii)           no claim has been asserted or threatened by any person, with
respect to the use of the Assigned Intellectual Property Rights or challenging
or questioning the validity or effectiveness of any license or agreement with
respect thereto, and, to the knowledge of BIOPHAN, no valid basis for any such
claim exists;
 
(iii)           to the knowledge of BIOPHAN, no person, business or products has
infringed, misused or misappropriated the Assigned Intellectual Property Rights
or currently is infringing, misusing or misappropriating any such rights, and to
the knowledge BIOPHAN, neither the use of the Assigned Intellectual Property
Rights, nor the manufacture, marketing, distribution, use or sale of any product
or service currently under development by BIOPHAN, infringes on the Intellectual
Property of any person in a manner;
 
(iv)           for each issued, unexpired patent or pending patent application,
in all material respects, (A) all necessary application, annuity, maintenance
and renewal fees in connection with all patent and patent applications have been
paid and (B) all necessary documents and certificates in connection therewith
have been filed with the relevant authority for the purpose of maintaining the
patent registrations or applications; and
 
(v)           no issued, unexpired patent is undergoing cancellation,
re-examination, termination or withdrawal proceedings.
 
5.
MCC’S REPRESENTATIONS AND WARRANTIES.

 
MCC represents and warrants to BIOPHAN that the statements contained in this
Section 5 are true and correct as of the date hereof and on the Closing date.
 
5.1           Organization.  MCC is a Delaware corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
 

--------------------------------------------------------------------------------


 
5.2           Authorization.  MCC has the full corporate power and authority to
execute and deliver this Agreement and each Ancillary Agreement to which it is a
party and to perform its respective obligations under this Agreement and under
each such Ancillary Agreement.  All corporate actions or proceedings to be taken
by or on the part of MCC to authorize and permit the execution and delivery by
MCC of this Agreement and each of the Ancillary Agreements to which it is a
party and to perform its respective obligations under this Agreement and under
such Ancillary Agreements have been duly taken.  This Agreement has been duly
executed and delivered by MCC and constitutes the legal, valid and binding
obligation of MCC, enforceable in accordance with its terms and conditions
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application affecting the rights and remedies of creditors and
to general principles of equity.  Each of the Ancillary Agreements to which MCC
is a party will be, as of the Closing, duly executed and delivered by MCC and
will constitute, as of the Closing, the legal, valid and binding obligation of
MCC, enforceable in accordance with its terms and conditions subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and to
general principles of equity.
 
5.3           Noncontravention.  Neither the execution and delivery of this
Agreement and the Ancillary Agreements nor the consummation of the transactions
contemplated hereby and thereby by MCC will (i) conflict with or result in a
breach of or default under the Organizational Documents of MCC, or (ii) violate
any material Legal Requirement to which MCC or any of its assets or property is
subject.
 
5.4           Consents.  No Consents, Filings or Notices are required for MCC to
accomplish the transactions contemplated by this Agreement and the Ancillary
Agreements.
 
5.5           No Other Representations and Warranties.  Except as expressly set
forth in Section 5 of this Agreement, MCC makes no representation or warranty,
express or implied, at law or in equity with respect to this Agreement, or
otherwise.
 
6.
COVENANTS.

 
6.1           Closing.  Subject to the terms and conditions of this Agreement,
each of the Parties will use its commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement.

6.2           Protection of the Subject Intellectual Property.  From the
Effective Date until the Closing, BIOPHAN shall, and shall cause its Affiliates
and Representatives to:
 
(i)           use commercially reasonable efforts to preserve and to maintain
and protect their rights, title and interests in and to the Assigned
Intellectual Property Rights;
 
(ii)           use commercially reasonable efforts to pay or otherwise satisfy
all of its and their respective Liabilities in respect of the Assigned
Intellectual Property Rights; and
 
(iii)           comply with all Legal Requirements applicable to the Assigned
Intellectual Property Rights.
 

--------------------------------------------------------------------------------


 
6.3           Further Assurances.  From time to time upon request by MCC,
BIOPHAN will, and will cause its Affiliates to, execute, acknowledge and
deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, license grants, conveyances,
powers of attorney, and assurances that may be required to carry out the
purposes of this Agreement.  Without limiting the foregoing, following the
Closing, BIOPHAN shall take such further actions that are reasonably necessary
to accomplish the complete transfer and assignment of BIOPHAN’s rights, title
and interests in and to the Assigned Intellectual Property Rights to MCC. During
the period between the Effective Date and the Closing, BIOPHAN will notify MCC
in writing within five (5) Business Days after BIOPHAN becomes aware that any
interference is declared involving any of the Assigned Patent Rights.
 
6.4           Third Party Actions.  Except as agreed to by the Parties in
writing, following the Closing, MCC will have the sole and exclusive right and
discretion to enforce the rights, title and interests in and to the Assigned
Intellectual Property Rights against Third Parties.  Following the Closing, MCC
will decide whether or not to institute any proceeding against any Third Party
with respect to any alleged infringement or misappropriation of the rights,
title and interests in and to the Assigned Intellectual Property Rights in its
sole and absolute discretion and will keep all proceeds of any such
proceedings.  If MCC is unable to enforce any obligation or other right without
BIOPHAN being party to an Action, then BIOPHAN shall voluntarily join as a party
in such Action as necessary to enforce any such obligation or other right;
provided, that MCC agrees in advance to reimburse BIOPHAN for its reasonable
fees, costs and expenses relating thereto.  Following the Closing, BIOPHAN shall
not testify (whether by declaration, affidavit, or in person) and BIOPHAN shall
not challenge or assist any Third Party in challenging the validity,
enforceability or value of the Assigned Intellectual Property Rights, in each
case other than under subpoena or similar legal order.  BIOPHAN shall not, and
shall cause its Affiliates not to, assist any Third Party in the assertion of
any Patent Rights in the Field against MCC or its Affiliates, other than under
subpoena or other legal process.
 
6.5           Confidentiality.  The Receiving Party agrees to maintain the
confidentiality of the Confidential Information of the Disclosing Party and
agrees not to disclose or use (except as permitted or required for performance
by the Receiving Party of its rights or duties hereunder or under the Ancillary
Agreements) any Confidential Information of the Disclosing Party.  The Receiving
Party further agrees to cause its and its Affiliates’ present and future
employees, officers, agents and consultants to comply with the foregoing.  If
the Receiving Party is requested or required to disclose any Confidential
Information of the Disclosing Party pursuant to any order or decree of a court
of competent jurisdiction or any applicable law, the Receiving Party shall
endeavor to provide the Disclosing Party with advance written notice of any such
request or requirement (to the extent practicable) and shall provide reasonable
assistance to the Disclosing Party if the Disclosing Party desires to seek a
protective order or other appropriate remedy.  If, in the absence of a
protective order or other remedy, the Receiving Party is nonetheless legally
compelled to disclose Confidential Information, the Receiving Party may, without
liability hereunder, disclose that portion of the Disclosing Party’s
Confidential Information that the Receiving Party’s legal counsel advises is
legally required to be disclosed.
 
6.6           Public Statements.  The Parties acknowledge and agree that no
Party or its Affiliate shall publicly disclose information regarding the terms
of this Agreement or the Ancillary Agreements or the transactions contemplated
hereunder or thereunder.  Notwithstanding the foregoing provision, the Parties
and their respective Affiliates shall not be prohibited from making any
disclosure or release that is required by law, court order, or applicable
regulation or that is required to protect any intellectual property right in any
territory; provided, however, that prior to any such disclosure or release, the
party proposing to so disclose or release information regarding the terms of
this Agreement or the Ancillary Agreements shall notify the other parties, and
the parties shall cooperate to seek applicable limitations on the public
availability of any information that either MCC or BIOPHAN considers sensitive
or confidential.
 

--------------------------------------------------------------------------------


 
6.7           Patent Prosecution.  Except as specifically agreed to by the
Parties in writing, following the Closing, BIOPHAN will have no right or
obligation to file, prosecute or maintain any Patent Rights included in the
Assigned Patent Rights.  MCC will have no obligation to file, prosecute or
maintain any Patent Rights included in the Assigned Patent
Rights.  Notwithstanding the foregoing, the Parties agree as follows:
 
(a)           BIOPHAN Field Covenant.  BIOPHAN hereby irrevocably and
perpetually covenants, agrees and warrants that BIOPHAN shall not, and shall
cause its Affiliates not to, amend any patent application owned or controlled by
it to include a claim that covers the Field (“Field Claim”).  The covenant in
this Section 6.7(a) shall inure to the benefit of the respective permitted
successors and assigns of MCC and its Affiliates, and may be extended by MCC and
its Affiliates with respect to any product line, to any Third Party that
acquires substantially all the assets relating to such product line.  In the
event that BIOPHAN or its Affiliates breaches its covenant in this Section
6.8(a), then BIOPHAN agrees to grant (and to cause its Affiliate to grant), and
hereby grants, to MCC and its Affiliates an irrevocable, perpetual, paid-up,
worldwide, transferable and assignable, exclusive license, with the right to
sublicense, to practice methods falling within the scope of the Field Claim in
the Field and to Exploit products falling within the scope of the Field Claim in
the Field.

(b)           Promptly after Closing the Biophan agrees to assist MCC in
transfer and delivery of all documents related to the patent applications
associated with the Assigned Patent Rights to legal counsel designated by MCC.
 
6.8           Tangible Materials.  BIOPHAN shall, as soon as reasonably
practicable deliver any Tangible Materials related to the Technology that are in
the possession of BIOPHAN or its Affiliates or Representatives.
 
6.9           Books and Records.  BIOPHAN shall, as soon as reasonably
practicable deliver any Books and Records that are in the possession of BIOPHAN
or its Affiliates or Representatives that related to the Technology.
 


7.
INDEMNIFICATION.

 
7.1           Indemnification by BIOPHAN.  BIOPHAN and its Affiliates shall
jointly and severally indemnify, defend and hold harmless MCC and its Affiliates
and Representatives, whether or not involving a Third Party Claim, against all
Losses relating to or arising out of:
 
(a)           (i) the breach of any representation or warranty of BIOPHAN under
Section 4 of this Agreement or (ii) the breach of any covenant or obligation of
BIOPHAN or its Affiliates in this Agreement or any of the Ancillary Agreements;
 

--------------------------------------------------------------------------------


 
(b)           any Third Party Claim arising under or relating to a right to
assign title to the Assigned Patent Rights, including any ability of BIOPHAN or
its Affiliates to grant any license or make assignments hereunder or any
restriction on BIOPHAN’s or its Affiliates’ rights to or make assignments of
right, title and interest in and to the Assigned Patent Rights; or
 
(c)               any Contractual Obligation of BIOPHAN or its Affiliates to
make any payments to any Third Party arising out of or relating to the payment
of the Closing Payments.
 
7.2           Indemnification by MCC.  MCC shall indemnify, defend and hold
harmless BIOPHAN and its Affiliates and Representatives, whether or not
involving a Third Party Claim, against all Losses relating to or arising out of:

(a)           the breach of any representation or warranty of MCC in Section 5
of this Agreement or the breach of any covenant or obligation of MCC in this
Agreement or any of the Ancillary Agreements;
 
(b)           any Claims or Actions by any Third Party arising out of or
relating to the Exploitation by MCC or its Affiliates of or relating to
products, product systems or procedures derived from or based on the Assigned
Intellectual Property Rights.
 
7.3           Survival.  The terms of this Agreement and all provisions hereof,
including all representations, warranties, promises, agreements and covenants,
are contractual and not mere recitals and shall survive the execution and
delivery of this Agreement and the Closing under this Agreement for a period of
12 months; provided that nothing in this Section 7.3 shall be interpreted as
requiring that the representations and warranties set forth in Article 4 be and
remain true and correct at times after the Closing subject to MCC’s right
pursuant to Section 7.1 to make Claims based on the breach or inaccuracy of such
representations and warranties as of the Closing and times prior thereto.
 
7.4           Notice of Claims.  If an Indemnified Party intends to seek
indemnification pursuant to this Agreement, such Indemnified Party shall
promptly notify the Indemnifying Party in writing of the Claim for which
indemnification is sought, including any Third Party Claims in respect of which
indemnification is sought under this Agreement.  Any such notice shall set forth
in reasonable detail, in light of the circumstances then known to the
Indemnified Party, the facts, circumstances and basis of the Claim and, if the
Claim relates to a Third Party Claim, shall include copies of all papers served
upon or received by the Indemnified Party relating thereto.  Any delay in the
provision of such notice and accompanying materials shall not affect any rights
under this Agreement except to the extent that the Indemnifying Party is
actually and materially prejudiced thereby (and except that the Indemnifying
Party shall not be liable for any expenses incurred during the period in which
the Indemnified Party failed to give such notice).
 
7.5           Third Party Claims.  The Indemnified Party shall have the sole and
exclusive right to control of the defense of any Third Party Claim with counsel
of its choice, and the Indemnified Party’s reasonable legal fees and expenses
shall constitute part of the Losses indemnified under this Agreement.  The
Indemnified Party may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Third Party Claim; provided, that
the Indemnifying Party will not be bound by the entry of any such judgment
consented to, or any such compromise or settlement effected, without its prior
written consent (which consent will not be unreasonably withheld or delayed)
 

--------------------------------------------------------------------------------


 
7.6           Knowledge and Investigation.  The right of any Indemnified Party
to indemnification pursuant to this Section 7 will not be affected by any
investigation conducted or knowledge acquired (or capable of being acquired) at
any time, whether before or after the execution and delivery of this Agreement
or the Closing, with respect to the accuracy of any representation or warranty,
or performance of or compliance with any covenant or agreement under this
Agreement.

7.7           Equitable Remedies.  In addition to any other relief or remedies
afforded by law or in equity, if either Party or any of its Affiliates breaches
its obligations under this Agreement, the other Party shall be entitled, as a
matter of right and without posting any bond or other security, to injunctive
relief in any court of competent jurisdiction.  This shall not preclude the
granting of any other appropriate relief including, without limitation, money
damages against the breaching Party for breach of this Agreement.
 
8.
MISCELLANEOUS.

 
8.1           Interpretation.  Except as otherwise explicitly specified to the
contrary, (a) references to a Section, Exhibit or Schedule means a Section of or
Schedule or Exhibit to this Agreement, unless another agreement is specified,
(b) the word “including” will be construed as “including but not limited to,”
and will not be construed as limiting the general language to which it relates,
and the items or matters that follow the word “including” or the words
“including but not limited to” or “including without limitation” or similar
words in this Agreement shall be construed as illustrative, but not exclusive or
complete, examples of what is intended to be so included, (c) the term “or” is
not limiting and means “and/or,” (d) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time, (e) words in the singular or plural form include the
plural and singular form, respectively, (f) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement and (g) references to “Dollars” or “$” shall be to U.S.
Dollars.  The Parties have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
8.2           No Third Party Beneficiaries.  Except as specifically provided in
this Agreement, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns.
 
8.3           Entire Agreement.  Except as agreed to by the parties in writing,
this Agreement, the Schedules and Exhibits hereto, and the Ancillary Agreements
constitute the entire agreement among the Parties and supersedes any prior
understandings, agreements or representations by or among the Parties, whether
written or oral, with respect to the subject matter hereof.
 

--------------------------------------------------------------------------------


 
8.4           Assignment.  No Party may assign either this Agreement or any of
its rights, interests or obligations under this Agreement without the prior
written approval of the other Parties; provided, however, that MCC may, without
notice to or consent of BIOPHAN, (i) assign all of its rights and interests and
delegate all of its obligations under this Agreement to a Third Party in
connection with the sale of all or substantially all of the capital stock of MCC
or all or substantially all of the assets to which this Agreement relates
(whether by merger, consolidation or otherwise) to such Third Party, provided
that such Third Party executes a counterpart to this Agreement acknowledging and
agreeing to assume all such obligations of MCC and its Affiliates under this
Agreement; (ii) assign all of its rights and interests to one or more of its
Affiliates; (iii) assign right, title and interest in and to any of the Assigned
Intellectual Property Rights to any party; and (iv) designate one or more of its
Affiliates to perform its obligations under this Agreement provided that such
designation shall not relieve MCC from its obligations under this
Agreement.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.

8.5           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
8.6           Headings.  The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
8.7           Notices.  All communications between BIOPHAN and MCC relating to
this Agreement and the subject matter hereof shall be directed to the persons
designated to receive notices set forth in this Section 8.7 or such other
individuals as they may designate.  All notices, requests, demands, Claims and
other communications under this Agreement shall be in writing.  Any notice,
request, demand, Claim or other communication under this Agreement shall be
deemed duly given (i) when delivered personally to the recipient, (ii) upon
confirmation of facsimile (with a confirmation copy to be sent by overnight
delivery) or (iii) one Business Day following the date sent when sent by
overnight delivery, at the following address:
 
If to BIOPHAN:


BIOPHAN Technologies, Inc.
15 Schoen Place
Pittsford, NY 14534
Attention:  John Lanzafame


If to MCC:


MyoCardioCare, Inc.
4165 Taliesin Way
Fort Collins, CO 80524-9377
 
Attention:  Frank W. Terrizzi
 
 
 

--------------------------------------------------------------------------------

 

Any Party may change the named party and address to which notices, requests,
demands, Claims and other communications under this Agreement are to be
delivered by giving the other Party notice in the manner herein set forth.
 
8.8           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.  The parties hereto
submit to the exclusive jurisdiction of the State and Federal courts in the
State of New York and Monroe County with respect to any dispute.
 
8.9           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by MCC
and BIOPHAN.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation or breach of warranty or covenant under this
Agreement, whether intentional or not, shall be valid unless the same shall be
in writing and signed by the Party making such waiver nor shall such wavier be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant under this Agreement or affect in any way any rights
arising by virtue of any prior or subsequent such occurrence.  Any consent,
waiver or amendment signed by BIOPHAN shall be deemed the consent, waiver or
amendment of BIOPHAN and its Affiliates and any consent, waiver or amendment
signed by MCC shall be deemed the consent, waiver or amendment of MCC’s and its
Affiliates pursuant hereto.
 
8.10           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  In the event that any term or provision
of this Agreement would, under applicable law, be invalid or unenforceable in
any respect, each Party intends that such provision will be construed by
modifying or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable law.  For any such invalid or
unenforceable provision, the Parties shall use commercially reasonable efforts
to negotiate a substitute valid and enforceable provision while preserving to
the fullest extent possible the intent and agreements of the Parties set forth
herein.
 
8.11           Expenses.  Except as expressly stated otherwise, each of the
Parties will bear his or its own costs and expenses (including legal and
accounting fees and expenses) incurred in connection with this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby.
 


 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.
 

 
MYOCARDIOCARE, INC.
     
 
 
   
By:
/s/Frank W. Terrizzi      
Name: Frank W. Terrizzi
     
Title: President
         

 

 
BIOPHAN TECHNOLOGIES, INC
     
 
 
   
By:
/s/ John Lanzafame      
Name: John Lanzafame
     
Title: Chief Executive Officer
         

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1 - Patents


IMATTER NO
COUN-
 TRY ID
TYPE
SERIAL NO
PATENT NO
PUBL NO
TITLE
STATUS
FILE
PUBL
ISSUE
1034448-000016
CA
UTL
2,530,574
   
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
ABANDONED
6 /25/2004
   
1034448-000019
CN
UTL
200480023755.8
 
1838971
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
PUBLISHED
6 /25/2004
9 /27/2006
 
1034448-000017
EP
UTL
04777156.3
 
1644060
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
PUBLISHED
6 /25/2004
4 /12/2006
 
1034448-000025
EP
UTL
05713894.3
 
1748807
Method and Apparatus for Direct Mechanical Ventricular Actuation with Favorable
Conditioning and Minimal Heart Stress
PUBLISHED
2 /22/2005
2 /7 /2007
 
1034448-000018
IN
UTL
89/DELNP/2006
   
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
ABANDONED
6 /25/2004
8 /24/2007
 
1034448-000020
JP
UTL
2006-517710
 
2007-524464
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
PUBLISHED
6 /25/2004
8 /30/2007
 
1034448-000007
US
UTL
10/607,434
7,494,459
US-2004-0267086-A1
Sensor-Equipped and Algorithm-Controlled Direct Mechanical Ventricular Assist
Device
ISSUED
6 /26/2003
12/30/2004
2 /24/2009
1034448-000009
US
UTL
10/795,098
 
US 2006-0167334 A1
Method and Apparatus for Direct Mechanical Ventricular Actuation with Favorable
Conditioning and Minimal Heart Stress
ABANDONED
3 /5 /2004
7 /27/2006
 
1034448-000011
US
UTL
11/143,542
 
US 2005-0234289 A1
Therapeutic Agent Delivery Apparatus with Direct Mechanical Ventricular
Assistance Capability
ABANDONED
6 /2 /2005
10/20/2005
 
1034448-000021
US
UTL
11/302,322
 
US 2006-0211909 A1
Method and Apparatus for Direct Mechanical Ventricular Actuation with Favorable
Conditioning and Minimal Heart Stress
ABANDONED
12/14/2005
9 /21/2006
 
1034448-000013
US
UTL
11/359,542
 
US 2006-0142634 A1
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
ABANDONED
2 /23/2006
6 /29/2006
 
1034448-000008
WO
UTL
PCT/US2004/020605
   
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
NAT PHASE
6 /25/2004
   
1034448-000010
WO
UTL
US2005/005497
 
WO 2005/091860
Method and Apparatus for Direct Mechanical Ventricular Actuation with Favorable
Conditioning and Minimal Heart Stress
NAT PHASE
2 /22/2005
12/7 /2006
 
1034448-000027
CA
UTL
2,631,227
   
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
PENDING
11/28/2006
   
1034448-000028
CN
UTL
200680051933.7
 
101336119
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
PUBLISHED
11/28/2006
12/31/2008
 
1034448-000029
EP
UTL
06838453.6
 
1957160
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
PUBLISHED
11/28/2006
8 /20/2008
 
1034448-000030
IN
UTL
4945/DELNP/2008
   
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
PUBLISHED
11/28/2006
8 /8 /2008
 
1034448-000031
JP
UTL
2008-543377
 
2009-517183
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
PUBLISHED
11/28/2006
4 /30/2009
 
1034448-000012
US
PRV
60/739,945
   
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
EXPIRED
11/28/2005
   
1034448-000032
US
UTL
12/085,547
   
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
PENDING
5 /27/2008
   
1034448-000026
WO
UTL
US2006/045492
 
WO/2007/062239
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
NAT PHASE
11/28/2006
5 /31/2007
 
1034448-000023
US
UTL
     
Algorithm-Controlled Direct Mechanical Ventricular Assist Devices
CLOSED
     
MYO102
US
UTL
12/484,190
   
Direct Mechanical Ventricular Actuation Device and Methods for Controlling Same
PENDING
06/13/2009
   

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2 – Tangible Assets


Other Assets


Four (4) prototype drive units, including software, Dell computers and related
sensors (including Millar transducers, Millar pressure control units, and
Transonic flow probes and meters)
 
Dell desktop computer, duplicate of the four included in the drive units
 
Transonic Systems, Inc. 3 Channel mod-flow meter
 
All Myotech cup prototypes
 
All Myotech legacy drive unit prototypes
 
LabView Application Builder software package
 
Heart model and closed loop pumping circuit for in vitro testing
 
MYO-VAD tooling for injection molding cups 
 
Copy of all electronic and hardcopy files associated with the design of Drive
Units, Cups, Cup mold tooling, Cup assembly tooling, and Cup sizing devices. 
 
All laboratory data and records in the possession of Biophan associated with
testing and designs of Myotech cups and drive units 
 
Copy of invention notebooks a) of current employees and consultants and b) of
past employees, consultants and Founders related to the Technology
 
All electronic files associated with the Myotech regulatory documents, marketing
materials, customer lists, videos and presentation 
 
Copy of all grant applications related to the Technology by Myotech and by
Biophan
 
Copy of Consulting Agreements for all people associated with Myotech
 
 
-1-

--------------------------------------------------------------------------------

 

Biophan Disclosure Schedule
Article 4


Article 4.5 – The Assigned Patent Rights are subject to a royalty obligation to
Advanced Resuscitation, LLC, as stated in the Patent Assignment Agreement
between Advanced Resuscitation, LLC and Myotech, LLC, executed December 20,
2005.  This obligation was assigned with the patents to Biophan Technologies,
Inc. and will be assumed by MCC upon the  assignment of the patents to MCC.
 
 
-2-

--------------------------------------------------------------------------------

 
